Chapman, C. J.
The property in controversy consists of household furniture and clothing belonging to the plaintiff. By his neglect and cruelty towards his wife and child, they were driven from his house, and in his absence she took her child and the goods and went to the house of the defendant, who was her brother and a boarding-house keeper, and they remained there sick for a few weeks when they both died.
The defendant claims the property under the Gen. Sts. c. 151, § 29, which provides that “ boarding-house keepers shall have a lien on the baggage and effects brought to their houses belonging to their guests or boarders, except mariners, for all proper charges due for fare and board,” and the lien may be enforced as provided in the preceding sections. The remedy includes the right of detention. Bayley v. Merrill, 10 Allen, 360. The wife of the plaintiff left him under such circumstances that she carried his credit with her, and he was liable for the board of herself and child. Hancock v. Merrick, 10 Cush. 41. Reynolds v. Sweetser, 15 Gray, 78. But the statute gives her no power to create a lien upon his property, and she had no right from any other source.
It appears that while they were at the defendant’s house the plaintiff went to see them two or three different times, and knew the property was there ; but he neither said or did anything that would authorize a jury to find that he requested the defendant to provide for them, or considered that he should hold the property as security.
It is contended that the statute gives a boarding-house keeper the same lien that an innkeeper would have. If such had been the intent of the Legislature, it would have been easy to express it. But such intent is not expressed, and the lien of an inn-, keeper, who is obliged to provide for travellers, and is subject to peculiar responsibilities, may properly be in some respects more broad than that which tne statute has conferred upon a boarding*160house keeper. The language of the statute must be our guide in determining the rights of the latter, and it does not sustain the claim of the defendant. Exceptions overruled.